DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP 2004-222461; reference of record).
Regarding claim 1, Takashi teaches an electric power system (Figure 1) for a vehicle, the system comprising:
an exhaust heat recovery apparatus (5) including a power generator (See abstract), the power generator being configured to generate electric power on a basis of heat exhausted from a heating element (1);
a low-voltage system including a low-voltage secondary battery (7); 
a high-voltage system including a high-voltage secondary battery (4), the high-voltage secondary battery being configured to output a voltage higher than the low-voltage secondary battery;

a second wiring line (between 7 and 4) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (8) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter.
As for claim 2, Takashi teaches an electric power control apparatus (Figure 1) for a vehicle, the vehicle comprising:
a heating element (1);
an exhaust heat recovery apparatus (5) including a power generator (See abstract), the power generator being configured to generate electric power on a basis of heat exhausted from the heating element (1);
a low-voltage system including a low-voltage secondary battery (7); 
a high-voltage system including a high-voltage secondary battery (4), the high-voltage secondary battery being configured to output a voltage higher than the low-voltage secondary battery;
a first wiring line (between 5 and 7) coupling the power generator and the low-voltage system;
a second wiring line (between 7 and 4) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (8) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter;

As for claims 3-5, Takashi teaches wherein the electric power control apparatus is configured to control the output current of the power generator by controlling the DC/DC converter (8) to cause the exhaust heat recovery apparatus to generate electric power with higher efficiency;
wherein the electric power control apparatus is configured to control the DC/DC converter to cause a sum of a consumption current of the low-voltage system and an output current outputted from the DC/DC converter to the high-voltage system to become equal to the output current of the power generator (The low-voltage system and high-voltage system are powered by the power generator, so the sum of the power from low-voltage system and the power from the high-voltage system will equal the power output from the power generator).
Regarding claim 18, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 2.
As for claim 19, Takashi teaches  non-transitory computer-readable recording medium containing a program, the program causing, when executed by a computer (9; See page 5, lines 27-29 of translation provided by Applicant), the computer to implement a method of controlling electric power of a vehicle (figure 1), the vehicle comprising:
a heating element (1);

a low-voltage system including a low-voltage secondary battery (7); 
a high-voltage system including a high-voltage secondary battery (4), the high-voltage secondary battery being configured to output a voltage higher than the low-voltage secondary battery;
a first wiring line (between 5 and 7) coupling the power generator and the low-voltage system;
a second wiring line (between 7 and 4) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (8) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter;
the method comprising controlling, with an electric power control apparatus (9) for the vehicle, an output current of the power generator by controlling the DC/DC converter (8).
As for claim 20, Takashi teaches an electric power control apparatus (Figure 1) for a vehicle, the vehicle comprising:
a heating element (1);
an exhaust heat recovery apparatus (5) including a power generator (See abstract), the power generator being configured to generate electric power on a basis of heat exhausted from the heating element (1);
a low-voltage system including a low-voltage secondary battery (7); 

a first wiring line (between 5 and 7) coupling the power generator and the low-voltage system;
a second wiring line (between 7 and 4) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (8) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter;
the electric power control apparatus comprising circuitry (9) configured to control an output current of the power generator by controlling the DC/DC converter (8).

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2006/0097577; “Kato”).
Regarding claim 1, Kato teaches an electric power system (figure 1) for a vehicle, the system comprising: 
an exhaust heat recovery apparatus (1; Also see [0134]) including a power generator, the power generator being configured to generate electric power on a basis of heat exhausted from a heating element (engine);
a low-voltage system including a low-voltage secondary battery (3);
a high-voltage system (2) including a high-voltage secondary battery, the high-voltage secondary battery being configured to output a voltage higher than the low-voltage secondary battery;

a second wiring line (between 3 and 2) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (4) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter.
As for claim 2, Kato teaches an electric power control apparatus (figure 1) for a vehicle, the vehicle comprising:
a heating element (engine);
an exhaust heat recovery apparatus (1; Also see [0134]) including a power generator, the power generator being configured to generate electric power on a basis of heat exhausted from the heating element (engine);
a low-voltage system including a low-voltage secondary battery (3);
a high-voltage system (2) including a high-voltage secondary battery, the high-voltage secondary battery being configured to output a voltage higher than the low-voltage secondary battery;
a first wiring line (between 1 and 3) coupling the power generator and the low-voltage system;
a second wiring line (between 3 and 2) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (4) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter;

As for claims 3-13, Kato teaches wherein the electric power control apparatus is configured to control the output current of the power generator by controlling the DC/DC converter (4) to cause the exhaust heat recovery apparatus to generate electric power with higher efficiency;
wherein the electric power control apparatus is configured to control the DC/DC converter (4) to cause a sum of a consumption current of the low-voltage system and an output current outputted from the DC/DC converter to the high-voltage system to become equal to the output current of the power generator (The low-voltage system and high-voltage system are powered by the power generator, so the sum of the power from low-voltage system and the power from the high-voltage system will equal the power output from the power generator);
wherein the electric power control apparatus (Using ECU 17) is configured to: 
acquire a consumption current of the low-voltage system (para. [0196]),
calculate a target output current of the power generator on a basis of a target operating point of the exhaust heat recovery apparatus (1), and
control the DC/DC converter (4) to cause a sum of the acquired consumption current of the low-voltage system and the output current outputted from the DC/DC converter to the high-voltage system to become equal to the calculated target output current of the power generator (The low-voltage system and high-voltage system are powered by the power generator, so the sum of the power from low-voltage system and 
wherein the electric power control apparatus is configured to acquire the consumption current of the low-voltage system through estimation (Para. [0196]);
calculate a target operating point of the exhaust heat recovery apparatus on a basis of data on an amount of heat generated at the heating element (The engine temperature is measured and discussed in para. [0058]), and 
control the output current of the power generator (using ECU 17) on a basis of the target operating point of the exhaust heat recovery apparatus;
wherein the heating element comprises an internal combustion engine (para. [0119]), and 
the data on the amount of heat generated at the heating element comprises a temperature of cooling water for the internal combustion engine (para. [0134]).
Regarding claim 18, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 2.
As for claim 19, Kato teaches a non-transitory computer-readable recording medium (memory [0050]) containing a program, the program causing, when executed by a computer (17), the computer to implement a method of controlling electric power of a vehicle, the vehicle comprising:
a heating element (engine);
an exhaust heat recovery apparatus (1; Also see [0134]) including a power generator, the power generator being configured to generate electric power on a basis of heat exhausted from the heating element (engine);

a high-voltage system (2) including a high-voltage secondary battery, the high-voltage secondary battery being configured to output a voltage higher than the low-voltage secondary battery;
a first wiring line (between 1 and 3) coupling the power generator and the low-voltage system;
a second wiring line (between 3 and 2) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (4) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter;
the method comprising controlling, with an electric power control apparatus (17) for the vehicle, an output current of the power generator by controlling the DC/DC converter (4).
Regarding claim 20, Kato teaches an electric power control apparatus (figure 1) for a vehicle, the vehicle comprising:
a heating element (engine);
an exhaust heat recovery apparatus (1; Also see [0134]) including a power generator, the power generator being configured to generate electric power on a basis of heat exhausted from the heating element (engine);
a low-voltage system including a low-voltage secondary battery (3);
a high-voltage system (2) including a high-voltage secondary battery, the high-voltage secondary battery being configured to output a voltage higher than the low-voltage secondary battery;

a second wiring line (between 3 and 2) coupling the first wiring line and the high-voltage system; and
a DC/DC converter (4) disposed on the second wiring line and configured to increase and decrease a voltage supplied to the DC/DC converter;
the electric power control apparatus comprising circuitry configured to control an output current of the power generator by controlling the DC/DC converter (4).

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Takashi and Kato, fail to teach or suggest:
“wherein the exhaust heat recovery apparatus includes a cycle in which a working medium undergoes a phase change, and is configured to generate motive power for the power generator on a basis of a flow of the working medium, and the electric power control apparatus is configured to calculate a target operating point of the exhaust heat recovery apparatus on a basis of data on an amount of the phase change of the working medium, and control the output current of the power generator on a basis of the target operating point of the exhaust heat recovery apparatus.”, as set forth in claims 14 and 15.

Conclusion
The prior art made of record and not relied upon teaches multi-battery electric power systems for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 17, 2021